Citation Nr: 0803358	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
right tibia and fibula, with severe ankle arthritis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a separate evaluation for osteoarthritis 
of the right ankle, as secondary to the service connected 
disability of residuals, fracture, tibia and fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Residuals, right tibia and fibula, with severe ankle 
arthritis are not manifested by ankylosis, or nonunion of the 
tibia and fibula with loose motion and requiring use of a 
brace.

2.  The veteran's current disability evaluation for his 
service connected residuals, right tibia and fibula, with 
severe ankle arthritis contemplates the marked impairment of 
his ankle due to arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals, right tibia and fibula, with severe ankle 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5262, 
5270 (2007).

2.  The criteria for entitlement to a separate rating of 10 
percent for residuals, right tibia and fibula, with severe 
ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 4.71a, 
Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for residuals, right tibia and 
fibula, with severe ankle arthritis

The veteran contends that he is entitled to a higher 
disability rating for his service-connected residuals, right 
tibia and fibula, with severe ankle arthritis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 55 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's residuals, right tibia and fibula, with severe 
ankle arthritis are currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, pursuant to which the severity of 
impairment of the tibia and fibula is evaluated. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under Diagnostic Code 5262 a 30 percent rating is assigned 
when there is malunion of the tibia and fibula, with a marked 
knee or ankle disability.  A 40 percent rating is warranted 
when there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5262 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 40 percent 
rating is warranted where there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity. 

September 2003 VA treatment records show pulses were palpable 
at the ankle levels.  Movements of the hip, knee, and ankle 
joints were normal.  It was noted that the right ankle did 
have a click on flexion.  Gait appeared somewhat unsteady to 
that leg.  The assessment noted osteoarthritis of the right 
ankle with click on extension. 

At a May 2004 VA examination, the reported that over the last 
several years he had increased pain and increasing clicking 
in his right ankle.  He stated that he had significant 
swelling and his ability to walk was limited to less than one 
block.  He indicated that his ankle pain stopped him from 
ambulating.  It was noted that he did walk with the 
assistance.

The examination showed the right lower extremity was 1 
centimeter shorter than his normal left lower extremity.  His 
previous fracture site had healed in 15 degrees of valgus and 
10 degrees of recurvatum.  His fracture had healed in 20 
degrees of internal rotation, as opposed to the normal 15 
degrees of external rotation.  His ankle motion was crepitant 
throughout and had range of motion from neutral to 25 degrees 
of plantar flexion.  The veteran had marked crepitus with 
severe pain throughout the range of motion.  His pain was 
severe with palpation over the medial malleolus and moderate 
with palpation over the lateral malleolus.  He had 4+/5 motor 
function of the extensor hallucis longus, tibialis anterior, 
and gastroc-soleus motor groups which were limited by ankle 
pain.  His light touch sensation was grossly intact distally 
and his capillary refill was less than two seconds.

X-rays showed healed fracture deformity, inferior aspect of 
the medial malleolus, right tibia; extremely minimal 
degenerative changes anterior lip of tibia.

The pertinent evidence of record, to include the VA 
examination reveals no evidence of nonunion of the tibia and 
fibula with loose motion.  Hence, an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5262 is not warranted.  

The Board notes that ankylosis is the immobility or 
consolidation of a joint; however, the veteran has never 
demonstrated or been diagnosed with ankylosis of the ankle as 
contemplated in the rating criteria.  In addition, there is 
no evidence showing he has an abduction, adduction, 
inversion, or eversion deformity. Therefore, the veteran's 
disability does not warrant a higher rating under Diagnostic 
Code 5270.  The Board also notes that Diagnostic Codes 5272 
to 5274 are not for application in this case because the 
highest ratings available under those codes are 20 percent, 
and therefore, would not provide the veteran with a higher 
disability evaluation.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
noted above, the veteran has consistently complained of pain 
and tenderness with movement and use of his right ankle.  In 
addition, the examiner who conducted the May 2004 VA 
examination opined the veteran had severe pain throughout the 
range of motion.  The Board finds any additional functional 
impairment is contemplated in the disability rating currently 
assigned, as the veteran's pain and limited motion were 
considered in assigning the 30 percent disability evaluation.  
See 38 C.F.R. § 4.56(c).  Therefore, an increased evaluation 
is not warranted based on application of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca, supra.

The Board has considered whether a "staged" rating is 
appropriate.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected residuals, 
right tibia and fibula, with severe ankle arthritis and the 
benefit-of-the-doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Separate evaluation for osteoarthritis of the right 
ankle

The Board has also considered the veteran's left ankle 
disability under Diagnostic Code 5003, for degenerative 
arthritis, as the May 2004 x-rays revealed extremely minimal 
most degenerative changes anterior lip of the tibia.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  
Applying the legal criteria above, the Board finds a separate 
disability rating for arthritis is not warranted in this case 
because the veteran's limitation of motion would be 
compensable under Diagnostic Code 5262, as we have determined 
he has malunion of the tibia and fibula with marked ankle 
disability.  In addition, the Board notes the veteran's 
limited motion and complaints of painful motion are 
contemplated in the 30 percent evaluation currently assigned.  
Diagnostic Code 5003 is, therefore, not for application in 
this case.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2004 of the information and evidence needed 
to substantiate and complete a claim for entitlement to an 
increased evaluation for his right ankle and service 
connection claims, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating or effective date 
of any grant for an increased disability evaluation or 
service connection claim.  The failure to provide this notice 
before the initial adjudication is harmless because the 
preponderance of the evidence is against the appellant's 
claims for an increased disability evaluation and service 
connection and any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA treatment records and 
VA examination have been associated with the claims folder.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals, right tibia and fibula, with severe ankle 
arthritis is denied.

Entitlement to a separate evaluation for osteoarthritis of 
the right ankle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


